            Case 3:19-cv-00539-RCJ-CLB Document 15 Filed 07/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8

 9   DANTE PATTISON,

10                   Plaintiff,                             Case No. 3:19-CV-00539-RCJ-CLB

11   vs.                                                                  ORDER

12   GARRIT PRUYT, et al.,

13                   Defendants.

14

15          Plaintiff moves the Court to reconsider its previous order, (ECF No. 13), finding that any

16   in forma pauperis appeal taken by Plaintiff would “not be taken ‘in good faith’ pursuant to 28

17   U.S.C. § 1915(a)(3).” Plaintiff argues that he raises “an issue of first impression”—whether Fed.

18   R. Civ. P. 60(b) provides “the right to file ‘new independent equitable actions obtaining relief from

19   judgment’”—and thus his appeal is not in bad faith. (ECF No. 14.)

20          However, Rule 60(b), by its own terms, only allows a party to file a motion in the original

21   action—not an independent cause of action. Cf. Transamerica Mortg. Advisors, Inc. v. Lewis, 444

22   U.S. 11, 15 (1979) (“[W]hether a statute creates a cause of action . . . is basically a matter of

23   statutory construction . . . [and] what must ultimately be determined is whether Congress intended

24   to create a private remedy.”). Consequently, any appeal regarding such an argument would be


                                                   1 of 2
            Case 3:19-cv-00539-RCJ-CLB Document 15 Filed 07/08/20 Page 2 of 2




 1   “plainly frivolous,” and the Court correctly declined to issue a certificate to pursue such an appeal

 2   in forma pauperis. John v. Gibson, 270 F.2d 36, 38–39 (9th Cir. 1959) (citing Farley v. United

 3   States, 354 U.S. 521, 522 (1957)). Accordingly, the Court denies Plaintiff’s motion.

 4                                            CONCLUSION

 5          IT IS HEREBY ORDERED that Plaintiff’s Motion for Reconsideration (ECF No. 14) is

 6   DENIED.

 7          IT IS SO ORDERED.

 8   Dated July 8, 2020.

 9

10                                                 _____________________________________
                                                             ROBERT C. JONES
11                                                        United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2 of 2
